Nichols, Justice.
This appeal arises from a judgment remanding four persons to custody to stand trial for possessing marihuana. The prisoners’ petitions for writs of habeas corpus contend that the search warrant, upon which their arrests were based, was void. Held:
Argued February 9, 1971
Decided March 4, 1971.
Neville & Neville, William J. Neville, for appellants.
J. Lane Johnston, District Attorney, for appellee.
1. "In Holder v. Beavers, 141 Ga. 217 (80 SE 715), this court said: 'The applicant insists that the procedure subsequent to his arrest was void, because his arrest was unlawful. But this point is not tenable. There is a clear distinction between a want of jurisdiction over the person and the subject-matter, and an irregularity in obtaining jurisdiction over the person. The bare fact that a person is unlawfully arrested and brought before a court of competent jurisdiction wherein a charge is preferred against him according to its procedure, does not show such want of jurisdiction as would authorize his discharge on habeas corpus in advance of his trial.’ But in the instant case we should not be understood as holding or intimating, from what has been said above, that the arrest of the accused was in fact illegal.” Reid v. Perkerson, 207 Ga. 27 (3) (60 SE2d 151).
2. If the search warrants were illegal for any reason and the evidence obtained thereunder inadmissible on the prisoners’ trials, this can be adjudicated upon such trial. See Ga. L. 1966, pp. 567, 571 (Code Ann, §27-313). The trial court did not err in remanding the prisoners to custody.

Judgment affirmed.


All the Justices concur.